Citation Nr: 1620562	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-48 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee condition, and if so, whether service connection is warranted.  

2.  Entitlement to an effective date prior to March 9, 2007, for the assignment of a 10 percent evaluation for a right knee medial meniscal tear.  

3.  Entitlement to an effective date prior to September 28, 2010, for the assignment of a 20 percent evaluation for a right knee medial meniscal tear.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  The Veteran received the Vietnam Campaign Medal and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The June 2008 rating decision declined to reopen the issue of entitlement to service connection for a left knee disability based on a failure to submit new and material evidence.  The October 2010 rating decision granted service connection for a right knee medial meniscal tear and assigned a disability evaluation of 10 percent as of March 9, 2007, and an evaluation of 20 percent as of September 28, 2010.  A separate 10 percent evaluation was also assigned for arthritis of the right knee with limitation of motion.  This issue was not appealed to the Board.  

In November 2015, the Veteran testified at a hearing before the undersigned.  A written transcript of this hearing was prepared and associated with the Veteran's electronic record.  





FINDINGS OF FACT

1.  The Veteran was previously denied service connection for a left knee disability in a June 2003 rating decision; the Veteran did not appeal this decision in a timely fashion and it is now final.  

2.  New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  

3.  The Veteran does not suffer from a current left knee disability that manifested during, or as a result of, active military service.  

4.  Prior to March 9, 2007, the Veteran's service-connected right knee meniscal tear was manifested by minimal fluid in the right knee and pain; there was no crepitation, effusion, limitation of motion, recurrent subluxation or lateral instability, locking or removed semilunar cartilage.  

5.  Prior to September 28, 2010, the Veteran's service-connected right knee meniscal tear was manifested by pain, objective reports of buckling and extensive chondral wear with subchondral edema; there was no significant joint effusion and no evidence of locking or recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

4.  The criteria for establishing entitlement to an effective date prior to March 9, 2007, for a right knee meniscal tear, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

5.  The criteria for establishing entitlement to an effective date prior to September 28, 2010, for a right knee meniscal tear, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in March 2008 and August 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the respective initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters informed him as to what was required to reopen a previously denied claim (see Kent v. Nicholson, 20 Vet. App. 1 (2006)), what is required to substantiate a claim of entitlement to service connection and how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2001 and September 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and copies of private treatment records.  Records from the Social Security Administration (SSA) have also been associated with the Veteran's claims file.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




New and Material Evidence

The Veteran has requested that the claim of entitlement to service connection for a left knee disability be reopened.  This issue was previously denied in a June 2003 rating decision.  The Veteran did not appeal this decision within one year and it is now final.  A notice of disagreement was not received until July 2005.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

With that having been said, the Board finds that evidence that is both new and material has been submitted since 2003.  As such, the claim of entitlement to service connection for a left knee disability must be reopened.  

The Veteran testified at a hearing in November 2015.  The Veteran reported that while serving in Vietnam as a military policeman, he fell on his left knee when chasing a suspect.  The Veteran reported that he did not think much of it at the time but it became progressively worse and worse until he had to have a left knee replacement.  It was also noted that the Veteran originally told the 2001 VA examiner that he hurt his left knee during calisthenics and basic training at Fort Gordon.  The Veteran again denied going to sick call.  He said that he just iced the knee and it went down.  After that, he would get some pain in the left knee but he just attributed it to the fact that he was in basic training.  The Veteran also testified that because of his left knee, he was unable to control dogs while volunteering as a dog trainer during service.  It was subsequent to this that the Veteran was sent to Vietnam to serve as a military policeman.  The Veteran also testified that he did go to the hospital at the Long Bend Army Post after falling on his left knee during his service in Vietnam.  He testified that since the injury, he had "some" ongoing problems with his left knee, such as it buckling on occasion and swelling.  The Veteran also testified to receiving private treatment for his left knee beginning around 1970 or 1971.  The Veteran then testified that he continued to receive treatment for his left knee "on and off" throughout the 1970s.  

In addition to the Veteran's personal testimony, he also submitted multiple lay statements from individuals purporting to know him.  This includes statements from the Veteran's wife's cousin, his wife's best friend, his son-in-law, his daughter and his niece's husband.  The Veteran's daughter suggested that "[A]s far back as [she] can remember [her] father has always suffered with his knees.  The Veteran's wife's cousin also reported in December 2015 that the Veteran had experienced deterioration of his knees over the past 15 years.  The Veteran's son-in-law also reported in a statement received by VA in February 2016 that he had known the Veteran for 13 years and had witnessed him lose his balance and his ability to conduct normal activity due to his knees.  

The Board finds the above evidence to be both new and material.  The Veteran described additional details of in-service injury to the left knee and treatment for the left knee following his separation from active duty.  He also provided VA with a number of lay statements from other individuals attesting to his claims of long-term left knee pain.  As such, the Board finds that the claim of entitlement to service connection for a left knee disability must be reopened.  

Service Connection for a Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability.  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current left knee disability that manifested during, or as a result of, active military service.  As such, the claim of entitlement to service connection for a left knee disability remains denied.  

The Veteran's service treatment records do not reflect that he suffered an injury of the left knee during military service or that he was ever seen for symptomatology associated with the left knee.  There are multiple references to injuries and symptoms associated with the right knee.  

A March 1967 VA treatment note reflects a diagnosis of chondromalacia, right distal femur, with atrophy of the right thigh.  An orthopedic note dated March 1967 clarifies that the Veteran had a right knee injury 2 years earlier that existed prior to enlistment.  There was no mention of symptomatology associated with the left knee.  A September 1967 VA treatment note also reflects chronic right knee problems secondary to an old injury.  The physician indicated that he did not thing the Veteran had chondromalacia, but he "just [could not] explain these symptoms...."  A January 1968 service treatment note reflects that the Veteran fell on his right knee.  He was noted to have pain and swelling.  Discomfort of the right knee was again noted in May 1968.  There was no mention of a left knee injury or any symptomatology associated with the left knee.  The Veteran's August 1968 separation examination report notes a history of right knee symptomatology, but again, there was no mention of any symptomatology associated with the left knee.  An undated record also notes exercises assigned for complaints associated with the right thigh and knee.  

A June 1967 VA treatment note does reflect that the Veteran fell on his left hand, injuring his MP joints.  However, there was no mention of injury associated with the left knee.  Therefore, the Veteran's service treatment records fail to reflect that he suffered any chronic disability or injury associated with the left knee during active military service.  

In a February 2003 statement, the Veteran argued that his service treatment records were incorrect.  Specifically, he stated that he suffered a left knee injury during military service and that the right knee was incorrectly written down.  The Board does not find this argument to be credible.  There are multiple references to the right knee throughout military service.  It is not logical to suggest that all of these medical entries were inaccurate.  Furthermore, the Veteran only spoke about his right knee during his separation examination.  Finally, the Veteran claimed service connection for a right knee disability (and has since been granted service connection for this condition), demonstrating that he is in fact claiming he injured his right knee during military service.  He in fact continues to claim he is entitled to an earlier effective date for a right knee disability.  As such, his assertion that "right knee" was a mistake and it should have said "left knee" is not credible.  

Likewise, the post-service treatment notes do not reflect the Veteran's current assertion that he suffers from a left knee disability that manifested during, or as a result of, active military service.  A June 1997 statement from a private physician with the initials K.K. notes that the Veteran was an avid handball player.  He had slowed down, however, over the past few years and had developed significant pain and discomfort over the medial aspect of the left knee over the past few months.  The pain was characteristically worse with ambulatory activity with frequent episodes of his knee swelling and buckling.  The Veteran was diagnosed with internal derangement of the left knee in July 1997.  A partial synovectomy, partial medial meniscectomy and debridement of the articular cartilage were performed.  The Veteran made no mention of left knee symptomatology having existed for the past nearly 30 years.  

The Veteran was afforded a VA examination of the left knee in February 2001.  The Veteran reported falling during calisthenics while in basic training in 1966.  He did not go to sick call.  There was no hospitalization and no surgery.  The Veteran reported that during dog training in Okinawa his knee buckled and he had to stop the training after one month.  He did not remember the treatment that he got.  In 1967, he went to Vietnam as military police.  Within one year he complained of left knee pain and was examined and put on limited duty.  However, he returned to full duty due to the shortness of qualified military police.  

The next report of treatment of the left knee by the Veteran is from 1995 in which he complained of pain, swelling and buckling of the left knee.  There was no present treatment and he had no cane, crutches or brace.  The Veteran was diagnosed with small joint effusion of the left knee with quadriceps and patellar tendons being intact.  ACL and PCL were intact, as were the medial and lateral collateral ligaments.  The posterior horn of the medial meniscus was diminutive in size and appeared to be a complex tear in the posterior and body of the medial meniscus.  No etiological opinion was provided.  

A February 2001 MRI of the left knee revealed a tear in the posterior and body of the medial meniscus which extended to the inferior articular surface.  The Veteran reported that he fell on his left knee in 1966 and he complained of continuous pain and buckling of the left knee since 1995.  He underwent arthroscopic surgery of the left knee and was still complaining of pain and buckling.  

According to a July 2001 statement from the Veteran, he injured his left knee while exercising in service.  He reported that his left knee had bothered him ever since.  A MRI of the left knee was performed in September 2006.  This revealed a small ganglion cyst within the proximal fibers of the anterior cruciate ligament (ACL).  The ACL was otherwise unremarkable and the posterior cruciate ligament was intact.  Evaluation of the medial compartment demonstrated a diminutive body and posterior horn segment of the medial meniscus.  The posterior horn segment was preserved, but the body segment of the medial meniscus was extruded and torn.  There was extensive chondral wear with subchondral marrow edema seen in the medial compartment.  

A March 2007 VA treatment note reflects a diagnosis of tear of the left medial meniscus with advanced medial compartment osteoarthritis.  It was not suggested that this condition was related to military service.  A separate March 2007 note reflects that the Veteran fell the prior week onto his coccyx and bruising his knees, bilaterally.  Again, no current left knee disability was related to military service.  

In January 2009, the Veteran was seen with degenerative joint disease of the left knee.  It was noted that he was considering surgery.  A May 2009 VA treatment note reflects that the Veteran was status-post left TKA.  The record reflects that this procedure was performed in April 2009.  There was no suggestion that this condition was related to military service.  

In July 2009, the Veteran was seen with complaints of left calf and shin pain that shot up to his left knee.  He reported that his pain was an 8 out of 10.  It was noted that the Veteran had been on his feet a lot lately.  No opinion was offered suggesting that this condition was in any way related to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability.  The Veteran's service treatment records do not reflect that the Veteran suffered from any injury to the left knee during active military service.  There is also no evidence of treatment for a left knee injury until approximately 3 decades after military service when the Veteran was noted to be an avid handball player that had slowed down over the past few months and had experienced increasing pain over the past few months.  The Veteran made no mention of left knee symptomatology since 1968.  In short, the preponderance of the evidence of record reflects that the Veteran did not suffer from left knee symptomatology until several decades after his separation from active duty.  

The Board recognizes that since filing his original claim, the Veteran has reported chronic symptomatology since military service.  The Board does not find this allegation to be credible.  He has described a number of different injuries during military service, but service treatment records make no mention of a left knee injury and the Veteran only referred to right knee symptomatology in his separation examination.  The record also contains no evidence of left knee treatment for decades following separation from service, at which time, it was noted in 1997 that he had only had issues for the past several years.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.


Earlier Effective Dates for a Right Knee Disability

The Veteran also contends that he is entitled to earlier effective dates for his right knee medial meniscus tear.  Specifically, he has alleged that he is entitled to a 10 percent rating prior to March 9, 2007, and an evaluation of 20 percent prior to September 28, 2010, under Diagnostic Code 5299-5257.  A 0 percent (noncompensable) evaluation was assigned in an October 2010 rating decision, effective as of June 7, 1999.  

The Veteran was afforded a VA examination of the joints in February 2001.  Examination revealed minimal fluid in the right knee.  There was no crepitation palpable to passive flexion and extension of the right knee.  Range of motion testing revealed extension to 0 degrees and flexion to 145 degrees.  There was no instability of the right or left knee to manual medial and lateral counter pressure.  Drawer sign was negative.  An X-ray of the knee was deemed to be normal, but MRI revealed small joint effusion and a small popliteal cyst.  Anterior and posterior cruciate ligaments were intact, as was the medial collateral and lateral collateral ligament complex.  There was a complex tear of the posterior horn and body of the medial meniscus that extended to the inferior articular surface.  The anterior horn of the medial meniscus and the anterior posterior horn of the lateral meniscus were intact.

According to a February 1, 2007, VA treatment note, the Veteran was experiencing bilateral knee pain with a history of left TKA.  Examination of the right knee revealed no lesions, no effusion, mild facet TTP (tenderness to palpation), mild grind and mild medial joint line TTP.  A review of imaging studies (MRI) revealed degenerative medial meniscus and medial degenerative joint disease.  A previous note from December 2006 notes that the Veteran was very functional and on his feet all day.  

According to a record dated March 9, 2007, the Veteran reported chronic bilateral knee pain.  He also reported that his knees would buckle (more frequent with the left knee than the right).  A prior MRI from September 2006 was reviewed, revealing a macerated posterior horn and body segment of the medial meniscus.  Extensive chondral wear was also noted with subchondral edema seen in the tibial plateau.  There was no significant joint effusion but there was a small ill-defined popliteal cyst seen likely secondary to rupture.  The Veteran was assigned a 10 percent disability evaluation as of March 9, 2007.  

The Veteran was afforded an additional VA examination of the joints on September 28, 2010.  He complained of right knee pain with an average achy pain of 2 to 3 out of 10.  This was present most days with weakness, stiffness, lack of endurance and occasional clicking and buckling.  There was no history of dislocation or subluxation.  There was also no swelling, heat, redness or drainage.  He did complain of tenderness when the joint flared-up.  These occurred about twice a week with the right knee resulting in pain that he rated as 7 to 8 out of 10 where the pain was sharp and would last for a few hours.  He did not use assistive devices or braces.  His functional limitations were standing for 20 minutes or less and only being able to walk 4 to 5 blocks.  Physical examination revealed quadriceps atrophy.  He also walked with a slightly antalgic gait but did not require the use of assistive devices and there were no abnormal shoe wear patterns.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).  

Under Diagnostic Code 5258, a 20 percent evaluation is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint.  Id.  

Under Diagnostic Code 5259, a 10 percent evaluation is removed for the removal of cartilage, semilunar, that is symptomatic.  Id.  

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an effective date prior to March 9, 2007, for the assignment of a 10 percent disability evaluation under Diagnostic Code 5257.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The record contains no evidence prior to March 9, 2007, to suggest that the Veteran suffered from a slight degree of recurrent subluxation or lateral instability.  As such, there is no basis upon which to assign a compensable evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  

Likewise, an evaluation of 10 percent is not warranted under Diagnostic Code 5259 at any time prior to March 9, 2007.  The Veteran had not undergone the removal of any semilunar cartilage of the right knee prior to this date.  An evaluation of 20 percent under Diagnostic Code 5258 is also not warranted at any time prior to March 9, 2007.  While the Veteran did note pain in the right knee, there is no evidence of recurrent locking or effusion prior to March 9, 2007.  The February 1, 2007, evaluation of the knee specifically noted no effusion.  As such, the preponderance of the evidence of record demonstrates that an effective date prior to March 9, 2007, for the assignment of a 10 percent evaluation for right knee meniscal tear is not warranted.  

The Board recognizes that the Veteran's attorney has argued that the Veteran's effective date for a 10 percent rating should go back to February 2001 - the date MRI evidence objectively showed the etiology of the Veteran's right knee condition.  The Board does not, however, find this argument to be persuasive.  The Veteran's right knee condition has been service-connected back to 1999, demonstrating that VA recognized the etiology of the right knee condition.  Nonetheless, without evidence demonstrating that he met the criteria for a compensable evaluation under any of the applicable rating criteria prior to March 9, 2007, a 10 percent evaluation could not be assigned.  

The preponderance of the above evidence also demonstrates that the Veteran is not entitled to an effective date prior to September 28, 2010, for the assignment of a 20 percent evaluation for a right knee medial meniscal tear under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  According to the March 9, 2007, VA treatment note, the Veteran did report that his knees would buckle.  However, he indicated that this occurred more on the left than the right.  There is no evidence of record to suggest that the Veteran's right knee symptomatology was anything more than "slight" prior to September 28, 2010.  The Veteran did report symptoms such as pain in October 2008 and March 2009.  However, he already has a separate 10 percent evaluation for arthritis of the right knee due to painful motion since November 8, 2007.  To provide a separate rating based on the same symptomatology (pain) would result in pyramiding.  Pyramiding must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Likewise, the preponderance of the evidence of record demonstrates that an effective date prior to September 28, 2010, for the assignment of a 20 percent evaluation for a right knee disability is not warranted under either Diagnostic Code 5258 or 5259.  The evidence does not reflect that the Veteran suffered from dislocated semilunar cartilage with frequent episodes of pain , "locking" and effusion prior to September 28, 2010.  There is also no evidence of removed semilunar cartilage that was symptomatic prior to September 28, 2010.  As such, there is no evidence to suggest that a 20 percent evaluation was warranted under the rating criteria at any time prior to September 28, 2010.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his right knee meniscal condition prior to September 28, 2010.  The Veteran testified in November 2015 that his right knee disability resulted in occupational impairment due to pain and that it limited his ability to play paddle ball dating back to the 1990s or earlier.  While the Board has considered these assertions, they fail to reflect that an earlier effective date for the assigned evaluation is warranted at any time prior to September 28, 2010.  The previously assigned rating was meant to compensate for some degree of impairment.  The Veteran has not presented any evidence to suggest that he met the criteria for an evaluation in excess of 10 percent at any time prior to September 28, 2010.  

Likewise, the Veteran's representative has argued that an effective date of March 9, 2007, is warranted because of the Veteran's complaints of pain being an 8 out of 10.  It was argued that this was "the functional equivalent to the 20 percent rating assigned to [the Veteran] in September 2010.  The Board does not find this argument to be persuasive.  The Veteran has a separate rating already for pain of the right knee under 38 C.F.R. § Diagnostic Code 5010.  To again use his pain to justify a higher rating under a separate diagnostic code would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.










	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  

The claim of entitlement to service connection for a left knee disability is denied.  

The claim of entitlement to an effective date prior to March 9, 2007, for the assignment of a 10 percent evaluation for a right knee medial meniscal tear is denied.  

The claim of entitlement to an effective date prior to September 28, 2010, for the assignment of a 20 percent evaluation for a right knee medial meniscal tear is denied.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


